6/22/2015 3:44PM SCAN NED




                  IN THE 380TH JUDICIAL DISTRICT COURT
                                                           FILED IN
                          COLLIN COUNTY, TEXAS       5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
                          BENJAMIN N. SMITH, JUDGE PRESIDING
                                                               7/24/2015 3:38:53 PM
                               CAUSE NO. 380-81729-2014              LISA MATZ
                                                                       Clerk

                                       STATE OF TEXAS
                                                  v.
                                ANGELA DAWN CLAMPITT


          ORDER GRANTING DEFENDANT'S MOTION FOR NEW TRIAL

        On the 15th day of June 2015, the Court heard Defendant Angela
Dawn Clampitt's Motion for New Trial. Defendant Angela Dawn Clampitt
appeared in person and through attorney Derek Walpole. The State
appeared by and through Assistant District Attorney lisa King. Each side
presented arguments to the Court.

        Having considered defendant' s motion and the evidence in the light
most favorable to the verdict, the Court finds that no rational trier of fact
could have found the essential elements of the offense for which the
defendant was convicted beyond a reasonable doubt.

        The Court finds that Defendant Angela Dawn Clampitt is entitled to a
new trial based on insufficient evidence. It is therefore ORDERED,
ADJUDGED, and DECREED that the Judgment of Conviction by Jury dated 29
April 2015 is SET ASIDE and that Defendant Angela Dawn Clampitt is
GRANTED a new trial based on insufficient evidence.

        Having found the evidence insufficient as a matter of law, it is
ORDERED, ADJUDGED, and DECREED that defendant Angela Dawn Clampitt
Order Granting Defendant's Motion for New Trial                        Page 1 of2
is NOT GUILTY, and that she be discharged immediately from any liabilities
resulting from the judgment of conviction in this cause.

        Signed this 22nd day of June, 2015.




                                           /s/ BENJAMIN N. SMITH
                                          Benjamin N. Smith
                                          Presiding Judge




Order Granting Defendant's Motion for New Trial                    Page 2 o/2